Citation Nr: 1600728	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, other than PTSD.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Lawrence A. Slovensky, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from December 1970 to December 1974 and from October 1978 to November 1980.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In light of the favorable decision herein to reopen the claim for service connection for a psychiatric disability, other than PTSD, the Board has characterized this claim as encompassing two components, as reflected on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The November 1986 Board decision that denied service connection for a psychiatric disorder is final. 

2.  New evidence associated with the claims file since the Board's November 1986 denial, when considered in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability other than PTSD. 

3.  The evidence of record is at least in relative equipoise as to whether the Veteran's diagnosed anxiety disorder with an associated depressive disorder is related to active service.  
4.  There is no competent evidence that the Veteran has a diagnosis of PTSD.  The Veteran's symptoms do not meet the criteria for a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The November 1986 Board decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
 2. As new and material evidence has been received, the claim for service connection for a psychiatric disability, other than PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a psychiatric disorder other than PTSD, diagnosed as anxiety disorder with an associated depressive disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  

4.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015).  The VCAA applies in the instant case. However, in light of the Board's complete grant of the Veteran's appeal with regard to a psychiatric disorder other than PTSD, in that the Board is reopening the claim for service connection, and granting the claim in full, no further discussion of VA's duty to notify and assist is necessary as to this aspect of the Veteran's appeal.  

With regard to the claim for service connection for PTSD, the notice requirements were met in this case by a letter sent to the Veteran in January 2011, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The January 2011 letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage, along with his attorney.  Id.  The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records VA treatment, and private treatment records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has been  afforded VA examinations and opinions.  The VA opinions, based on review of the claims file and supported by rationale, and including the consideration of pertinent clinical findings and the Veteran's lay statements, are adequate to decide the claim for service connection for PTSD. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in the claim for service connection for PTSD, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of the claim for service connection for PTSD.

II.  New and Material Evidence-A Psychiatric Disorder Other Than PTSD

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis. Therefore, the November 1986 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In the November 1986 decision, the Board denied service connection for a psychiatric disorder due to no current diagnosed disability.  At that time, the Veteran was diagnosed with a personality disorder.  Personality disorders are considered "congenital or developmental defects" which are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2015); see also Johnson  v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  Personality disorders are not considered disabilities for purposes of service connection claims.  Medical evidence associated with the claims file since that final Board decision includes VA medical records and private medical opinions showing that the Veteran has been diagnosed with anxiety disorder and depressive disorder.  As the new evidence relates to an unestablished fact necessary to substantiate the claim-that is a current disability, it is therefore also material, and the claim for service connection for a psychiatric disability, other than PTSD is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117   (2012).  

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases (e.g., psychosis) that develop to a compensable degree within one year from discharge from service, although there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
In addition to the above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

Service treatment records show that in October 1971 the Veteran was seen with complaints of being "up tight."  It was noted that he was undergoing a mild situational anxiety reaction.   A July 1972 record revealed an impression that no psychiatric diagnosis was deemed appropriate at that time.  The examiner commented that the Veteran was a somewhat immature young man who appeared to have been overindulged as a child and, as a result, is experiencing some difficulty with the necessary restriction and regulations of the Naval Service in general, and shipboard life, in particular.  There was no indication of abnormal mental processes during psychiatric evaluation in March 1973, when the impression was slightly immature young man, no pathological diagnosis.  A December 1973 record notes no psychiatric diagnosis.  No serious, real psychopathology was noted in January 1974, when Valium was prescribed.  Subsequent refills of the prescription were indicated

In September 1979 a psychiatrist noted that, although records contained references to passive-aggressive and obsessive-compulsive personality traits, it was not evident during an interview that the Veteran manifested any actual personality type to a pathological degree.  Another impression that month was obsessive-compulsive personality with marked passive aggressive traits.  His psychiatric condition was normal on the separation examination report dated November 1980.  

A VA psychiatric examination was conducted in August 1984.  In September 1984, after reviewing the Veteran's claims folder, the psychiatrist diagnosed a mixed personality disorder.  
An April 2010 VA medical record noted that a depression screen was positive for mild depression.  An April 2010 psychiatric evaluation reflects that the Veteran was diagnosed with anxiety state, not elsewhere classified (NEC), and depressive disorder, not otherwise specified (NOS).  

An August 2010 VA mental health initial assessment reflects that the Veteran was diagnosed with major depression, probably recurrent, and personality disorder, NOS, with strong cluster 8 traits.  

An August 2012 VA primary care record notes that the Veteran was prescribed a service dog for his diagnosis of anxiety disorder.  A November 2012 VA medical record notes that the Veteran's problem list includes anxiety disorder.  

In a February 2013 letter, a VA physician noted that she had reviewed the Veteran's medical records from service and that, while he was never given any formal psychiatric diagnosis in service, he was treated at times with anxiety medication (Valium), especially towards the end of service.  It was her belief, that the Veteran's psychiatric disturbance today was at least possibly related to his service.  

A July 2013 VA mental health telephone note reflects that the Veteran reported that he had PTSD and had not been taking his medication for the past 6 months.  He was assessed with anxiety disorder, NOS, history of early trauma, and major depressive disorder, by history (August 2010).

A March 2014 QTC examination report reflects that the Veteran was not found to have symptoms that meet the diagnostic criteria for PTSD under DSM-5 criteria.  He was also not found to have a mental disorder that confirms with DSM-5 criteria.  The doctor stated that the use of medication is not indicative of a diagnosis.  

In May 2014, the Veteran underwent a private psychological evaluation, which included psychological testing and an interview.  The private psychologist concluded that, while the Veteran does not meet the criteria for PTSD, the testing results indicate that his experiences during his time in the Navy lead to the development of one Avoidant symptoms and three Arousal symptoms, all related to an anxiety disorder.   He opined that the testing results indicate that the Veteran is experiencing serious symptoms primarily of an anxiety disorder and a depressive disorder, which secondary developed as a result of the anxiety disorder.  The Veteran meets more than sufficient DSM-IV criteria for 300.02 Generalized Anxiety Disorder.  It is more likely than not that his anxiety disorder significantly impairs his life functioning and that his anxiety disorder was made significantly worse by his experiences while on active duty.  The psychologist noted that this opinion was based on a diagnostic interview with the Veteran, a review of his service record and VA medical records, and an interpretation of administered psychological tests.  The diagnostic impression was chronic and severe generalized anxiety disorder (GAD); a depressive disorder, NOS, secondary to GAD; and rule out PTSD.  The Veteran's anxiety was found to be related to prior experiences in the military and VA/VA medical center treatment.  These findings were confirmed at an August 2014 VA mental disorders evaluation.  

A January 2015 VA mental disorders examination report reflects that the Veteran was diagnosed with other specified personality disorder and with antisocial and narcisstic features.  After a thorough review of the evidence of record and discussion of pertinent evidence, the examiner opined that this condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that service treatment records cite no psychiatric condition during active duty service whatsoever, only five different mental health clinicians' findings.  The examiner addressed favorable opinions and lay statements of records; affirmed the negative opinion; and concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD and do not cite the fear of hostile military or terrorist activity.  

The Veteran underwent private psychological evaluations in April 2015 by a psychologist and psychiatrist.  The examiners discussed evidence in the Veteran's claims file pertinent to the Veteran's claim for service connection for a psychiatric disability, to include his service treatment records, post service treatment records, and both the favorable and unfavorable medical opinions of record.  They also provided detailed information as to the Veteran's assertions made during their evaluation.  The Veteran reported that he experienced panic attacks during service and that he was treated with Valium.  The examiners found that a common fact in the medical documents of record is that the Veteran has a history of chronic and severe anxiety which impairs his judgment, thinking, behavior and interpersonal relationships.  The diagnosis was generalized anxiety disorder and unspecified depressive disorder.  They opined that it is more likely than not that the Veteran's anxiety disorder originated and was exacerbated while on active duty in the Navy.  They found that when the Veteran enlisted in the U.S. Navy he was developmentally immature and naïve and that the transition at such a young age placed him at risk for having problems adjusting.  He became increasingly anxious when he did not live up to his expectations and when he was not appreciated or valued by his supervisors.  He coped with his increasing vulnerability by becoming hypersensitive, hypervigilant, and socially withdrawn.  

At the October 2015 Board hearing, the Veteran testified that he was treated for psychiatric symptoms in service and that since service these symptoms have persisted and have not resolved since that time. 

The Board finds that the Veteran is competent to report the observable symptoms of his disability because they are observable by his own senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds his testimony to be credible to establish the presence of psychiatric symptoms in service and the recurrence of similar symptomatology since service.  Therefore, his testimony is positive evidence that supports a finding of nexus in this case.

Various psychiatric symptoms were initially noted in service.  Further, there is competent and credible evidence that after service the Veteran continued to suffer from anxiety disorder.  Post-service medical records reflect that he is currently diagnosed with anxiety disorder and secondary depressive disorder.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails. "  See also 38 C.F.R. § 3.102.  After carefully reviewing and weighing the evidence of record, the Boad is satisfied that it is as likely as not that his currently diagnosed anxiety disorder (with an associated depressive disorder) is a continuation of the same psychiatric symptoms noted in service.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for anxiety disorder with an associated depressive disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran has claimed service connection for PTSD, the Board notes, as has been previously discussed herein, psychiatric evaluations, both VA and private, have failed to provide a diagnosis of PTSD.  As a clear preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD, consideration of any association between his current symptomatology and any claimed in-service stressors is not necessary.  38 C.F.R. § 3.304(f).  Without a finding that the Veteran has a diagnosis of PTSD, service connection for the disorder cannot be awarded.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992) (in the absence of proof of a present disability, there can be no valid claim). 


ORDER

As new and material evidence has been received, the claim for service connection for a psychiatric disability other than PTSD is reopened. 

Entitlement to service connection for an anxiety disorder with an associated depressive disorder is granted.  

Entitlement to service connection for PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


